Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the application filed on 09/10/2020.
             Claims 1-24 are pending.

Drawings
The drawings filed on 09/10/2020 are accepted.	

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. — An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked.

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(A) — the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;

(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for”, “means for’) or another linking word or phrase, such as “configured to” or “so that’: and

(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.

Such claim limitations are: “means for sending, means for receiving” in claims 1-10.
Support for the hardware structure and algorithm is not found in specification.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim 1-10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being lack of reciting sufficient structure to achieve the function. Regarding claims 1-10, the word "means" is preceded by the word(s) "receiving means, sending means" in an attempt to use a "means" clause to recite a claim element as a means for performing a specified function.  However, since no function is specified by the word(s) preceding "means," it is impossible to determine the equivalents of the element, as required by 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph.  See Ex parte Klumb, 159 USPQ 694 (Bd. App. 1967).

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The Claim recites the language of “A data access recovery apparatus comprising: first receiving means for receiving a request to restore backed-up unstructured data files associated with the request; first sending means for sending active data files, of the backed-up unstructured data files, to a data-access server in response to receiving the request; second receiving means for receiving an indication of a particular data file of the backed-up unstructured data files; and second sending means for sending, in response to receiving the indication, the particular data file to the data-access server before the particular data file would be sent, if at all, absent receiving the indication.”
Claim 1 recites the limitation of “first receiving means for receiving a request to restore backed-up unstructured data files associated with the request”, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  That is nothing in the claim element precludes the step from practically being performed in the mind.  For example, “receiving a request” in the context of this claim encompasses the user manually receiving an instruction.  Similarly, the limitation of first sending means for sending active data files, of the backed-up unstructured data files, to a data-access server in response to receiving the request, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components.  For example, but for the “sending” in the context of this claim encompasses the user manually sending an information/instruction.   Similarly, the limitation of second receiving means for receiving an indication of a particular data file of the backed-up unstructured data files, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “receiving” in the context of this claim encompasses the user manually receiving an instruction.  Also, Similarly, the limitation of second sending means for sending, in response to receiving the indication, the particular data file to the data-access server before the particular data file would be sent, if at all, absent receiving the indication, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. For example, “sending” in the context of this claim encompasses the user manually sending an information/instruction.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim only recites one additional element – using one or more storage device to perform the receiving, sending steps.  The processor, transceiver and memory in those steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of sending an instruction) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor the receiving, sending steps amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 2 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 2 recites “sending, in response to receiving the request, a plurality of Virtual Data Files (VDFs) to the data-access server, each VDF of the plurality of VDFs being indicative of a respective one of the backed-up unstructured data files”. The claim language provides only further response to the request which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 
Claim 3 is dependent on independent claim 2 and includes all the limitations of claims 2 and 1. Claim 3 recites “wherein each of the plurality of VDFs comprises a pointer to a respective portion of a data storage storing the respective one of the backed-up unstructured data files for generation of the indication”. The claim language provides only further a pointer which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 

Claim 4 is dependent on independent claim 2 and includes all the limitations of claims 2 and 1. Claim 4 recites “determining, from the backed-up unstructured data files, the plurality of VDFs”. The claim language provides only further determining which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 

Claim 5 is dependent on independent claim 2 and includes all the limitations of claims 2 and 1. Claim 5 recites “the second sending means are for sending the particular data file in response to the indication indicating selection of a particular VDF, of the plurality of VDFs, corresponding to the particular data file”. The claim language provides only further sending a request which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 

Claim 6 is dependent on independent claim 2 and includes all the limitations of claims 2 and 1. Claim 6 recites “wherein a first portion of the plurality of VDFs correspond to the active data files of the backed-up unstructured data files and a second portion of the plurality of VDFs correspond to inactive data files of the backed-up unstructured data files”. The claim language provides only further determining an information of the file which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 

Claim 7 is dependent on independent claim 2 and includes all the limitations of claims 2 and 1. Claim 7 recites “wherein the first sending means are configured to begin sending the active data files to the data-access server after the means for sending the plurality of VDFs sends the plurality of VDFs”. The claim language provides only further sending the active data file which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Claim 8 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 8 recites “wherein the second sending means comprise means for interrupting sending the active data files to send the particular data file”. The claim language provides only further sending the active data file which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Claim 9 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 9 recites “wherein the second sending means comprise means for sending the particular data file at a next possible opportunity after receiving the indication”. The claim language provides only further sending the data file which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Claim 10 is dependent on independent claim 1 and includes all the limitations of claim 1. Claim 10 recites “ scheduling the active data files to be sent in a first order, and wherein the second sending means comprise: means for changing the first order, based on the first order lacking the particular data file, to a second order that includes the particular data file; or means for changing the first order, based on the first order including the particular data file, to a third order that includes the particular data file earlier than in the first order”. The claim language provides only further accessing storage units which is directed towards the abstract idea and does not amount to significantly more. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.

Regarding claims 11-21: contain essentially the same subject matter as claims 1-10, therefore are rejected under the same rationale. 
Regarding claims 22-24: are essentially the same as claims 1-10 except that they set forth the claimed invention as a non-transitory computer readable storage medium rather than an apparatus respectively and correspondingly, therefore are rejected under the same reasons set forth in rejections of claims 1-10. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 11 and 22 recites the language of “the particular data file to the data access server before the particular data file would be sent, if at all, absent receiving the indication”.  However, these languages are not clear since the language of “before the particular data file would be sent, if at all, absent receiving the indication” are not defined by the claim.  MPEP 2173.05 (a)(I) states that, “claim language may not be ‘ambiguous, ,vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention”.  Further See also MPEP § 2111.04. For these reasons, one of ordinary skill in the art would not be able to determine the scope of he claims.
Appropriate correction is required.
Claims 2-10, 12-21 and 23-24 are rejected for the same reasons because of depend on the base claims 1, 11 and 22.
The examiner has cited particular examples of 35 U.S.C. 112 rejections above. It is respectfully requested that, in preparing responses, the applicant check the claims for further 35 U.S.C. 112 rejections as being indefinite in case it was inadvertently missed by the examiner. The following prior art rejections are based upon the examiner's best interpretation of the claims. 
	 

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
Claims 1-24 are rejected under 35 U.S.C. 103 as being unpatentable over Parkison et al. (US PGPUB 2014/0006354, hereinafter Parkison), in view of Karthikeyan  et al. (US PGPUB 2019/0179714, hereinafter Karthikeyan).
As per as claim 1, Parkison discloses:
A data access recovery apparatus comprising: 
 	first receiving means for receiving a request to restore backed-up unstructured data files associated with the request (Parkison, e.g., [0017], [0368], [0377-0379], “… restore requests submitted to the system administrators…” and [0308], “…unstructured raw files…”); 
 	first sending means for sending active data files, of the backed-up unstructured data files, to a data-access server in response to receiving the request (Parkison, e.g., [0017-021], “…restore information for the data file”) and [0381], “… restoring an archived data file…”); 
 	second receiving means for receiving an indication of a particular data file of the backed-up unstructured data files (Parkison, e.g., [0021], [0127],  “…indication of whether the data file has been archived and, if so, restore information for the data file”) and ; and 
 	second sending means for sending, in response to receiving the indication, the particular data file to the data-access server before the particular data file would be sent, if at all, absent receiving the indication (Parkison, e.g., [0227-00229], “…the cloud controller may generate an incremental metadata snapshot to indicate that the metadata stored in previous snapshots can no longer be used to access the deleted data that was previously stored in the (now deleted) cloud files. However, a different set of tracking structures will need to be updated to reflect that the newly archived data in the archival cloud storage system can still be accessed if needed….indexed by date such that an administrator can selectively recover and access archived data within a desired timeframe (e.g., data that is approximately one year old, data that existed during a certain timeframe, or data that was deleted between two specified dates) as needed…”).
	To make records clearer regarding to the language of “backed up unstructured data file” (although as stated above Parkison functional disclose the features of backup unstructured file).
	However, Karthikeyan, in an analogous art, discloses “backed up unstructured data file” (Karthikeyan, e.g., fig. 1B, associating with texts description, [0094], (unstructured data file),  [abstract], [008-014]), “restore data image…backup copies arranging them within the synthesized copy as in filer crated backups…” and further see [0079], subset of such a file…unstructured data (e.g., documents)… ). Thus, it would have been obvious to one of ordinary skill in the art BEFORE the effective filling date of the claimed invention to combine the teaching of Karthikeyan and Parkison to restoring the [re-packaged data files form the synthesized copy instead of reconstructing the directory hierarchy of the file system find each file, extracting the file and proceeding to search for the next file to archiving better search and retrieve the files faster (Karthikeyan, e.g., [0347-0350]). 

As per as claim 2, the combination of Karthikeyan and Parkison disclose: 
The data access recovery apparatus of claim 1, further comprising means for sending, in response to receiving the request, a plurality of Virtual Data Files (VDFs) to the data-access server, each VDF of the plurality of VDFs being indicative of a respective one of the backed-up unstructured data files (Karthikeyan, e.g., [0285-0288], “…receiving a restore request for certain backed-up data files, the media agent synthesizes (constructs, assembles, generates, creates) the synthesized-copy on the fly by including only the requested data files…” and [abstract], [0079] for unstructured data file).

As per as claim 3, the combination of Karthikeyan and Parkison disclose:
The data access recovery apparatus of claim 2, wherein each of the plurality of VDFs comprises a pointer to a respective portion of a data storage storing the respective one of the backed-up unstructured data files for generation of the indication (Karthikeyan, e.g., [0079] and [0167-0169],, “…Each pointer points to a respective stored data block, so that collectively, the set of pointers reflect the storage location and state of the data object (e.g., file(s) or volume(s) or data set(s))…”).

As per as claim 4, the combination of Karthikeyan and Parkison disclose:
The data access recovery apparatus of claim 2, further comprising means for determining, from the backed-up unstructured data files, the plurality of VDFs (Karthikeyan, e.g., [0207-0208] and [058], “… determine whether this is the appropriate copy to be restored, e.g., date that the original primary data was created. Storage manager 140 will then instruct media agent 144A and an appropriate data agent 142 on the target client computing device 102 to restore secondary copy 116A to primary storage device…”).

As per as claim 5, the combination of Karthikeyan and Parkison disclose:
The data access recovery apparatus of claim 2, wherein the second sending means are for sending the particular data file in response to the indication indicating selection of a particular VDF, of the plurality of VDFs, corresponding to the particular data file (Parkison, e.g., [0227-00229], “…the cloud controller may generate an incremental metadata snapshot to indicate that the metadata stored …”) (Karthikeyan, e.g., [0207-0208] and [0258-0260], “… the selected backup copy 116A to identify the appropriate media agent 144A and/or secondary storage device 108A where the secondary copy resides. The user may be presented with a representation (e.g., stub, thumbnail, listing, etc.) and metadata about the selected secondary copy, in order to determine whether this is the appropriate copy to be restored…”).

As per as claim 6, the combination of Karthikeyan and Parkison disclose:
The data access recovery apparatus of claim 2, wherein a first portion of the plurality of VDFs correspond to the active data files of the backed-up unstructured data files and a second portion of the plurality of VDFs correspond to inactive data files of the backed-up unstructured data files (Karthikeyan, e.g., [0258-0260] and [0345-0346]) and further see (Parkison, e.g., [0181-0183], [206-0207], “…access history for the file block), (Note that the examiner asserts that the active data file is the recently backup/update, and the inactive data file could be a previous version, or files have not access for a period of time).

As per as claim 7, the combination of Karthikeyan and Parkison disclose:
The data access recovery apparatus of claim 2, wherein the first sending means are configured to begin sending the active data files to the data-access server after the means for sending the plurality of VDFs sends the plurality of VDFs (Parkison, e.g., [0017-021], “…restore information for the data file”) and [0381], “… restoring an archived data file…”) and (Karthikeyan, e.g., fig. 1B, associating with texts description, [0094], (unstructured data file),  [abstract], [008-014]), “restore data image…backup copies arranging them within the synthesized copy as in filer crated backups…” and further see [0079], subset of such a file…unstructured data (e.g., documents)… ).

As per as claim 8, the combination of Karthikeyan and Parkison disclose:
The data access recovery apparatus of claim 1, wherein the second sending means comprise means for interrupting sending the active data files to send the particular data file (Parkison, e.g., [0236], “…send the cached data block to the requesting cloud controller, which can then cancel and/or interrupt the transfer of the cloud file from the cloud storage system (e.g., depending on whether the cloud storage system is already transferring the cloud file or is still processing the request). If the peer cloud controller indicates that it is not caching the data block (or does not respond at all), the requesting cloud controller still receives the cloud file from the cloud storage system…”) and (Karthikeyan, e.g., [0199], (error tracking)).

As per as claim 9, the combination of Karthikeyan and Parkison disclose:
The data access recovery apparatus of claim 1, wherein the second sending means comprise means for sending the particular data file at a next possible opportunity after receiving the indication Parkison, e.g., [0021], [0127],  “…indication of whether the data file has been archived and, if so, restore information for the data file”).

As per as claim 10, the combination of Karthikeyan and Parkison disclose:
The data access recovery apparatus of claim 1, further comprising means for scheduling the active data files to be sent in a first order, and wherein the second sending means comprise: means for changing the first order, based on the first order lacking the particular data file, to a second order that includes the particular data file; or means for changing the first order, based on the first order including the particular data file, to a third order that includes the particular data file earlier than in the first order (Karthikeyan, e.g., [0079-0080], “… modify, write, delete, and otherwise use primary data 112. Primary data 112 is generally in the native format of the source application 110. Primary data 112 is an initial or first stored body of data generated by the source application 110. Primary data 112 in some cases is created substantially directly from data generated by the corresponding source application 110. It can be useful in performing certain tasks to organize primary data 112 into units of different granularities…”) and  [0116-0118],  disclose policy for change/update/backup or modify).

Claims 11-21 contain essentially the same subject matter as claims 1-10 and therefore are rejected under the same rationale.
Claims 22-24 contain essentially the same subject matter as claims 1-10 and therefore are rejected under the same rationale.

Additional Art Considered
The prior art made of record and not relied upon is considered pertinent to the Applicants’ disclosure.
The following patents and papers are cited to further show the state of the art at the time of Applicants’ invention with respect to backup of unstructured data which receive a request to restore unstructured data file (document)  and further sending indication to backup/restore particular data file.

a.	Nanivadekar et al. (US PGPUB 2016/0110262, hereafter Nanivadekar)  “Restoring A File System Object” discloses  a method for receiving a request to restore a file system object, the file system object being stored in backup data produced from a raw image backup of a file system”.

Nanivadekar also teaches restore the request files [0020], [0037].
Nanivadekar restoring a particular file system object [0045], and identify the raw images (unstructured data).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN A PHAM/
Primary Examiner, Art Unit 2163